UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7759



TYRONE CLARK,

                                             Petitioner - Appellant,

          versus


THE STATE OF MARYLAND,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
04-1079-PJM)


Submitted:   January 27, 2005             Decided:   February 7, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Clark, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Tyrone Clark seeks to appeal from the district court’s

order denying as untimely his petition filed under 28 U.S.C. § 2254

(2000).      The order is not appealable unless a circuit justice or

judge      issues     a   certificate       of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his   or    her     constitutional       claims    are   debatable    and    that      any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                We have independently reviewed

the record and conclude that Clark has not made the requisite

showing.         Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts      and    legal   contentions      are    adequately    presented         in   the

materials        before   the    court    and     argument    would   not        aid   the

decisional process.



                                                                             DISMISSED




                                          - 2 -